Citation Nr: 0808352	
Decision Date: 03/12/08    Archive Date: 03/20/08

DOCKET NO.  06-34 137A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether the effective date assigned for the grant of 
service connection for bilateral hearing loss is clearly and 
unmistakably erroneous.

2.  Whether the effective date assigned for the grant of 
service connection for tinnitus is clearly and unmistakably 
erroneous.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Steven D. Reiss, Senior Counsel



INTRODUCTION

The veteran served on active duty from May 1943 to January 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that granted service connection for 
bilateral hearing loss and tinnitus, effective May 16, 2003.  

In March 2008, the Board granted the veteran's motion to have 
his case advanced on the Board's docket.


FINDINGS OF FACT

1.  In a March 1980 rating decision, the RO confirmed and 
continued its denial of the veteran's claims of service 
connection for bilateral hearing loss and tinnitus; later 
that month, the veteran was provided notice of the March 1980 
rating decision and of his appellate rights, but did not 
appeal this determination.

2.  The correct facts, as they were known in March 1980 were 
accurately reported, and the statutory or regulatory 
provisions extant at the time, were correctly applied.

3.  There was a tenable evidentiary basis to support the RO's 
March 1980 determinations.

4.  The veteran's informal application to reopen his claims 
of service connection for bilateral hearing loss and tinnitus 
was received by VA on May 13, 2002.

5.  In a July 2002 rating decision, the RO denied the 
veteran's application to reopen claims of service connection 
for bilateral hearing loss and tinnitus.

6.  On May 16, 2003, the veteran challenged the July 2002 
determination and filed new and material in support of the 
claim.

7.  In an October 2005 rating decision, the RO granted 
service connection for bilateral hearing loss and tinnitus, 
effective May 16, 2003, the date of receipt of the veteran's 
statement, which the RO interpreted as an application to 
reopen his bilateral hearing loss and tinnitus claims.

8.  The veteran's May 13, 2002, claims remained pending 
because within one year of receiving notice of the RO's 
adverse July 2002 determination, he submitted new and 
material evidence in support of his bilateral hearing loss 
and tinnitus claims.  


CONCLUSIONS OF LAW

1.  The RO's March 1980 rating decision that denied service 
connection for bilateral hearing loss and tinnitus was not 
clearly and unmistakably erroneous and it became final.  
38 U.S.C.A. §§ 1110, 5109A, 7104, 7105 (West 2002); 38 C.F.R. 
§ 3.104(a), 3.105(a), 3.160(d), 20.302, 20.1103 (2007).

2.  The March 1980 rating decision denying service connection 
for bilateral hearing loss and tinnitus is final.  
38 U.S.C.A. § 7105 (West 2002) (formerly 38 U.S.C.A § 4005 
(1976)); 38 C.F.R. §§ 3.160(d), 19.118, 19.153 (1981).

3.  The criteria for an effective date of May 13, 2002, for 
grants of service connection for bilateral hearing loss and 
tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107, 5108, 
5110, 7104 (West 2002); 38 C.F.R. §§ 3.156, 3.400 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's bilateral hearing loss and tinnitus claims 
arise from his disagreement with the effective dates 
following the grants of service connection.  Once service 
connection is granted the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).  Further, as to the clear and unmistakable error 
aspect of his appeal, the United States Court of Appeals for 
Veterans Claims (Court) has held that VA's duties to notify 
and assist are not applicable.  See Sorakubo v. Principi, 16 
Vet. App. 120; 122 (2002); Livesay v. Principi, 15 Vet. App. 
165, 178-79 (2001) (en banc).  In any event, because the 
application of the law to the undisputed facts is dispositive 
of this appeal, no discussion of VA's duties to notify and 
assist is necessary.  See Mason v. Principi, 16 Vet. App. 129 
(2002).

The service medical records are negative for any complaint or 
treatment of hearing loss or tinnitus, and indeed, the 
veteran does not contend otherwise.  Further, the service 
medical records reflect that, at separation, his hearing 
acuity was assessed as 15/15 for whispered voice.  

In support of this claim, the veteran argues that earlier 
effective dates are warranted for service connection for 
bilateral hearing loss and tinnitus because he developed the 
conditions due to in-service acoustic trauma.  In addition, 
he cites a February 1980 medical report prepared by Dr. 
Malcolm H. Schvey, which he asserts reflects that Dr. Schvey 
attributed the veteran's bilateral hearing loss and tinnitus 
to his in-service acoustic trauma.  Further, he argues that 
there was no negative medical evidence to support VA's denial 
of his claims.  As such, he maintains that rating decisions 
issued by the RO in August 1978 and in March 1980 are clearly 
and unmistakably erroneous.  

Here, it is undisputed that the veteran did not file a timely 
notice of disagreement challenging the August 1978 and March 
1980 RO determinations.  If a veteran does not file a timely 
notice of disagreement within one year of receiving notice of 
the determination, the decision becomes final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 
20.1103 (2007).  An unappealed rating decision, however, only 
becomes final in the absence of clear and unmistakable error.  
38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105(a) (2007).  

Under the law, the effective date for a grant of service 
connection on the basis of the receipt of new and material 
evidence following a final prior disallowance is the date of 
receipt of the application to reopen, or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(q)(1)(ii).  As such, in the absence of clear and 
unmistakable error, the earliest possible effective date for 
a grant of service connection for the reopened claims would 
be the date the application to reopen was filed with VA.  See 
Leonard v. Nicholson, 405 F.3d 1333 (Fed. Cir. 2005); Sears 
v. Principi, 349 F.3d 1326 (Fed. Cir. 2003).  If, however, an 
earlier decision contained clear and unmistakable error, the 
prior decision will be reversed or amended, and for the 
purposes of authorizing benefits, the rating or adjudicative 
decision that constitutes a reversal of the prior decision on 
the grounds of clear and unmistakable error has the same 
effect as if the correct decision had been made on the date 
of the reversed decision.  38 C.F.R. § 3.105(a).  

VA must consider all theories in support of a claim, even 
those unknown to the veteran.  See Schroeder v. West, 212 
F.3d 1265, 1271 (Fed. Cir. 2000).  Thus, although the RO has 
not considered whether an earlier effective date is warranted 
based on the veteran's filing of new and material evidence 
within one year of the RO's July 2002 denial of his 
application to reopen claims of service connection for 
bilateral hearing loss and tinnitus, because doing so would 
result in grants of earlier effective dates of service 
connection, the Board will consider these laws and 
regulations.

In light of the foregoing, the Board must first determine 
whether the March 1980 decision, which confirmed and 
continued the determination reached by the RO in August 1978, 
was clearly and unmistakably erroneous because if VA 
determines that the earlier rating decision contains clear 
and unmistakable error, the effective date would be assigned 
as if there were no such determination.

Clear and unmistakable error is a very specific and rare kind 
of error.  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the results would have been manifestly different but for the 
error.  See Bustos v. West, 179 F.3d 1378, 1380-81 (Fed. 
Cir.) (expressly holding that in order to prove the existence 
of clear and unmistakable error, a claimant must show that an 
error occurred that was outcome-determinative, that is, an 
error that would manifestly have changed the outcome of the 
prior decision); Hines v. Principi, 18 Vet. App. 227, 235 
(2004).  

In Russell v. Principi, 3 Vet. App. 310 (1992), the Court set 
forth a three-pronged test for determining when there is 
clear and unmistakable error present in a prior rating 
decision.  These are (1) either the correct facts, as they 
were known at the time, were not before the adjudicator 
(i.e., more than a simple disagreement as to how the facts 
were weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied; (2) 
the error must be undebatable and of the sort which, had it 
not been made, would have manifestly changed the outcome at 
the time it was made; and (3) a determination that there was 
clear and unmistakable error must be based on the record and 
law that existed at the time of the prior adjudication in 
question.  Russell v. Principi, 3 Vet. App. at 313-14.  

As a threshold matter, the Board finds that the arguments 
advanced by the veteran allege clear and unmistakable error 
with the requisite specificity.  See Simmons v. Principi, 17 
Vet. App. 104 (2003).  The Board will therefore adjudicate 
the merits of his claims.

As the RO noted in October 2005 when it established service 
connection for bilateral hearing loss and tinnitus, the 
grants were based on the findings and conclusions set forth 
in the post-service medical evidence received during this 
appeal that linked the veteran's bilateral hearing loss and 
tinnitus to service.  Because there was no competent medical 
evidence linking the conditions to service at the time of the 
March 1980 rating decision, there was a tenable basis for 
RO's determination denying his claim of service connection 
for these disabilities.  Thus, the RO rating decision was not 
clearly and unmistakably erroneous.  Bustos; Hines.

In reaching this conclusion, the Board emphasizes that, 
contrary to the veteran's assertion, in his February 1980 
report, Dr. Schvey, although he diagnosed the veteran as 
having hearing loss and tinnitus, he did not opine that the 
disabilities were related to service.  Moreover, the March 
1980 rating decision was reached by a rating board that 
included a physician, and the rating Board apparently relied 
on the medical judgment provided by the medical member of the 
panel deciding the appeal.  See Bowyer v. Brown, 7 Vet. App. 
549, 552-53 (1995).  

Under the law, the effective date for a grant of service 
connection on the basis of the receipt of new and material 
evidence following a final prior disallowance is the date of 
receipt of the application to reopen, or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(q)(1)(ii).  Further, if new and material evidence was 
received prior to the expiration of the appeal period, or 
prior to the appellate decision if a timely appeal has been 
filed, the evidence must be considered as having been filed 
with the claim that was pending at the beginning of the 
appeal period, and therefore, the effective date is based on 
the date the earlier claim was filed.  See Muehl v. West, 13 
Vet. App. 159, 161-62 (1999); 38 C.F.R. § 3.156(b) (2007); 
see also Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. 
Cir. 2007); Roebuck v. Nicholson, 20 Vet. App. 307, 316 
(2006).

Thus, the earliest possible effective date for its grant of 
the reopened claim, which was received by VA on May 13, 2002, 
is that date of receipt.  Because the veteran submitted new 
and material evidence on May 16, 2003, i.e., within one year 
of receiving notice of the adverse July 2002 rating decision, 
the Board finds that an effective date of May 13, 2002, is 
warranted for his bilateral hearing loss and tinnitus.  Id.

An effective date prior to May 13, 2002, however, is not 
warranted.  Because the veteran's bilateral hearing loss and 
tinnitus had their onset in service, service connection was 
established.  It does not follow, however, that because 
service connection is warranted that the effective date of 
service connection be the day following service or the date 
he filed his original claim because doing so would render 
meaningless many of the provisions of 38 U.S.C.A. § 5110 and 
38 C.F.R. § 3.400.  See Leonard v. Nicholson, 405 F.3d 1333 
(Fed. Cir. 2005); Sears v. Principi, 349 F.3d 1326 (Fed. Cir. 
2003).  Indeed, in Sears, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) held that pursuant 
to 38 C.F.R. § 3.400(q)(1)(ii), which it declared was a valid 
gap-filling regulation, there was no conflict between 
38 U.S.C.A. §§ 5108 and 5110, and thus the earliest possible 
effective date of service connection for a reopened claim was 
the date the reopened claim was received, i.e., May 13, 2002.  
Id. at 1332.  Thus, there is no basis to assign an effective 
date prior to May 13, 2002, for service connection for 
bilateral hearing loss and tinnitus.


ORDER

An effective date of May 13, 2002, for the award of service 
connection for bilateral hearing loss, is granted.

An effective date of May 13, 2002, for the award of service 
connection for tinnitus, is granted.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


